DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is in response to the reply received on 2022.03.01.


Remarks
Claims 1-2, 6-11 and 23-36 are currently pending and have been examined.
The drawing objection is withdrawn as moot.
The claim interpretation under 35 USC § 112(f) is withdrawn as moot.
The claim objection is withdrawn due to the amendment.
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 6 is indefinite as it has been amended to recite “a second plurality of outlet apertures disposed on opposing surfaces  tapered portion of the valve body” as it is unclear what is being claimed.  The claim is interpreted as “a second plurality of outlet apertures disposed on opposing surfaces along the tapered portion of the valve body”. 
Claims 7-8 are rejected as depending from claim 6.
	Claims 30 and 33, the use of the word “generally” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree. The examiner notes that something is tapered, or it isn’t.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-11 and 23 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pat. No. 5,253,617 to FITZPATRICK et al., hereinafter FITZ (made of record in the non-final rejection).

    PNG
    media_image1.png
    850
    846
    media_image1.png
    Greyscale

As to claim 1,  FITZ discloses a reed valve (entire document; referring to reed valve assembly 10 comprised of a plurality of valve units 12; fig. 7 is provided above for convenience) comprising: 
a valve body (each valve unit 12 comprises a main body 14) having one or more passageways formed therethrough (each unit 12 defines at least one passage 36), each of the one or more passageways including one or more inlet apertures (inlet 38 to chamber 36) and one or more outlet apertures (outlet 40); 
one or more seals (gasket 16) disposed at least partially about each of the one or more outlet apertures (gasket 16 is disposed at least partially about outlet 40), said one or more seals being overmolded about a portion of the valve body (col, 3, ln. 15); and 
one or more petals (reed petal member 18) flexibly coupled to the valve body, wherein each of the one or more outlet apertures is configured to be covered by only one petal (fig. 7 above shows one petal 18), the one petal configured to reversibly move between: 
an open position where a gap forms between the one petal and the one or more seals upon application of a positive forward pressure differential between the one or more inlet apertures and the one or more outlet apertures, permitting forward flow through the one or more passageways (note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of an open position where a gap forms between the one petal and the one or more seals upon application of a positive forward pressure differential between the one or more inlet apertures and the one or more outlet apertures, permitting forward flow through the one or more passageways is an inherent characteristic of the reed valve of FITZ because FITZ discloses a valve member is disposed on each of the units and is flexible between a valve open position where the member is offset from the outlet, and a valve closed position where the member operatively closes the outlet, thereby preventing reversed fluid flow from the cylinder into the intake manifold, abstract); and 
a closed position where the one petal contacts the one or more  seals upon application of a negative forward pressure differential between the one or more inlet apertures and the outlet apertures, preventing reverse flow through the one or more passageways (while features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference; FITZ discloses a valve closed position where the member operatively closes the outlet, thereby preventing reversed fluid flow from the cylinder into the intake manifold, abstract).  

As to claim 2,  FITZ discloses wherein the valve body (main body 14) comprises a base (generally indicated by 24) including the one or more  inlet apertures (38) and a tapered portion (28) extending from the base (24) and including  the one or more  outlet apertures (40).  


As to claim 9, FITZ discloses the one or more seals (16) comprises a first sealing surface portion (see annotated fig. 7) and a second sealing surface portion (see annotated fig. 7), the second sealing surface portion extending around at least a portion of the one or more outlet apertures (see annotated fig. 7) and the first sealing surface portion being spaced apart and disposed between the second sealing surface portion and base (see annotated fig. 7).  


As to claim 10, FITZ discloses the one or more seals (16) extends around only a portion of a periphery region of the valve body (fig. 7 shows 16 around a portion of 40).  

As to claim 11, FITZ discloses the one or more seals (16) extends around an interface surface between the valve body and the petals (16 is between 28 and 18).  
 
As to claim 23, FITZ discloses wherein the one or more outlet apertures (40) includes a first outlet aperture disposed adjacent to a second outlet aperture (pair of 40 in fig. 7), wherein the first and second outlet apertures are both disposed on a first face of said valve body (fig. 7 shows 40 on same face) and wherein the one petal (18) is configured to cover both the first and the second outlet apertures (fig. 7).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 25-28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,633,825 A to FLAIG (made of record in the non-final rejection) in view of FITZ.

As to claim 1,  FLAIG discloses a reed valve (entire document; referring to reed box 16 in fig. 1) comprising: 
a valve body (reed box 16) having one or more passageways formed therethrough (passage shown in fig. 2), each of the one or more passageways including one or more inlet apertures (inlet generally 14 in fig. 1) and one or more outlet apertures (outlet apertures 22); 
one or more seals (resilient valve seat member 26) disposed at least partially about each of the one or more outlet apertures (resilient valve seat member 26 is disposed about outlet 22); and 
one or more petals (reed valve 28) flexibly coupled to the valve body (fig. 2), wherein each of the one or more outlet apertures is configured to be covered by only one petal (fig. 7 above shows one petal 18), the one petal configured to reversibly move between: 
an open position where a gap forms between the one petal and the one or more seals upon application of a positive forward pressure differential between the one or more inlet apertures and the one or more outlet apertures, permitting forward flow through the one or more passageways (note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of an open position where a gap forms between the one petal and the one or more seals upon application of a positive forward pressure differential between the one or more inlet apertures and the one or more outlet apertures, permitting forward flow through the one or more passageways is an inherent characteristic of the reed valve of FLAIG because FLAIG discloses the reed valves 28 alternately open and close in response to alternate conditions of relatively low and high pressure in the crankcase 12, col. 3, lns. 59-61); and 
a closed position where the one petal contacts the one or more  seals upon application of a negative forward pressure differential between the one or more inlet apertures and the outlet apertures, preventing reverse flow through the one or more passageways (while features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference; FLAIG discloses the reed valves 28 alternately open and close in response to alternate conditions of relatively low and high pressure in the crankcase 12, col. 3, lns. 59-61).
	FLAIG does not explicitly disclose the following which is taught by FITZ: said one or more seals being overmolded about a portion of the valve body (col, 3, ln. 15).
It would be obvious to one of ordinary skill in the art to use the teachings of the reed valve of FITZ to modify the reed valve of FLAIG to satisfy the claim requirement for said one or more seals being overmolded about a portion of the valve body as doing so provides a firm connection between the reed valve and the seal (col. 6, lns. 41-50). An invention created through use of known technique to improve similar devices in the same way is obvious.

As to claim 2,  FLAIG discloses wherein the valve body (reed box 16) comprises a base (left side in fig. 3, note that fig. 2 is a cutaway view) including the one or more  inlet apertures (fig. 1 shows inlet) and a tapered portion (fig. 1) extending from the base and including  the one or more  outlet apertures (22, fig. 2).  

As to claim 25, FLAIG discloses a reed valve (entire document; referring to reed box 16 in fig. 1) comprising: 
a valve body (reed box 16) including a first inlet (inlet generally 14 in fig. 1) and a first outlet (outlet apertures 22); and
a first seal (resilient valve seat member 26) about a portion of the valve body (resilient valve seat member 26 is disposed about outlet 22) and disposed at least partially about the first outlet (resilient valve seat member 26 is disposed about outlet 22); 
wherein the first outlet (22) is configured to be covered by only one petal (reed valve 28) which extends continuously across the first outlet (figs. 2-3), the one petal configured to move between: 
an open position configured to permit flow through first outlet (note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of an open position where a gap forms between the one petal and the one or more seals upon application of a positive forward pressure differential between the one or more inlet apertures and the one or more outlet apertures, permitting forward flow through the one or more passageways is an inherent characteristic of the reed valve of FLAIG because FLAIG discloses the reed valves 28 alternately open and close in response to alternate conditions of relatively low and high pressure in the crankcase 12, col. 3, lns. 59-61); and Page 4

a closed position where the one petal contacts the first seal preventing flow through the first outlet (while features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference; FLAIG discloses the reed valves 28 alternately open and close in response to alternate conditions of relatively low and high pressure in the crankcase 12, col. 3, lns. 59-61).  
FLAIG does not explicitly disclose the following which is taught by FITZ: a first seal (resilient valve seat member 26) overmolded (col, 3, ln. 15) about a portion of the valve body.
It would be obvious to one of ordinary skill in the art to use the teachings of the reed valve of FITZ to modify the reed valve of FLAIG to satisfy the claim requirement for said one or more seals being overmolded about a portion of the valve body as doing so provides a firm connection between the reed valve and the seal (col. 6, lns. 41-50). An invention created through use of known technique to improve similar devices in the same way is obvious.

As to claim 26, FLAIG discloses wherein the valve body comprises a base (left side in fig. 3, note that fig. 2 is a cutaway view)  including the first inlet (fig. 1 shows inlet) and a tapered portion (fig. 1) extending from the base (22, fig. 2), the tapered portion including the first outlet (one of 22 in fig. 2) on a first face (upper face in fig. 2) and a second outlet on a second face (other 22 in fig. 2), the first face and the second face tapering toward each other at a distal end thereof (fig. 2).  

As to claim 27,  FLAIG discloses wherein the first seal (upper 26 in fig. 2) comprises a first sealing surface portion (portion of 26 near 32) and a second sealing surface portion  (portion of 26 near 34) disposed on the first face (upper face of 16), the second sealing surface portion (portion of 26 near 34)  extending around at least a portion of the first outlet (22)  and the first sealing surface portion (portion of 26 near 32) being spaced apart from and disposed between the second sealing surface portion (portion of 26 near 34) and base (to the left of 16).  

As to claim 28, FLAIG discloses wherein the first sealing surface portion (portion of 26 near 32) extends outwardly away from the first face (as in 26 has a thickness) and generally towards the base (fig. 3).  

As to claim 31, FLAIG discloses comprising a linking member coupling the first sealing surface portion to the second sealing surface portion (referring to portion of 26 on side of 22, note that 22 is an opening shown in cross section and extends from 25 toward 26).  

As to claim 32, see explanation for claim 31.  



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over FLAIG in view of FITZ and further in view of US 5,247,912 to BOYESEN et al, hereinafter BOYESEN (made of record in the non-final rejection).

As to claims 6-8,  FLAIG does not explicitly disclose the following which is taught by BOYESEN: 
[claim 6] the one or more outlet apertures includes a first plurality of outlet apertures (fig. 4 shows two apertures on one side of reed cage 45) and a second plurality of outlet apertures disposed on opposing surfaces along the tapered portion of the valve body (pair of apertures on opposite side, fig. 4);
[claim 7] wherein the one or more  seals includes: 
one or more first  seals disposed about the first plurality of apertures (fig. 3, referring to the seals on one side of 60 which are disposed about the ports on one side of the reed cage in fig. 4) and one or more second  seals disposed about the second plurality of apertures (fig. 3, referring to the seals on the other side of 60 which are disposed about the ports on the other side of the reed cage in fig. 4); and 
a web member (generally indicated by 60) coupling at least a portion of the first  seals to at least a portion of the second  seals (fig. 3); 
[claim 8] a plurality of first seals, each of the plurality of first seals disposed about a respective one of the first plurality of apertures (see explanation for claim 7); 
a plurality of second seals, each of the plurality of second  sealing surfaces disposed about a respective one of the second plurality of apertures (see explanation for claim 7); and 
a web member coupling at least a portion of the plurality of first seals to at least a portion of the second seals (see explanation for claim 7).  
	It would be obvious to one of ordinary skill in the art to use the teachings of BOYESEN to modify FLAIG to have the one or more outlet apertures includes a first plurality of outlet apertures and a second plurality of outlet apertures disposed on opposing surfaces along the tapered portion of the valve body for the purpose of providing more than one port with smaller, more responsive reeds as opposed to a larger reed for a single port that provides more volume later in the engine cycle.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over FITZ as applied to claim 1 in view of US 2003/0019527 A1 to OPPERMANN et al., hereinafter OPPERMANN (made of record in the non-final rejection). 


    PNG
    media_image2.png
    622
    770
    media_image2.png
    Greyscale

As to claim 24, FITZ discloses the one or more outlet apertures (pair of 40) includes a first outlet aperture (one of the pair of 40) disposed adjacent to a second outlet aperture (the other of the pair of 40) both of which are both disposed on a first face of said valve body (pair of 40 on face of main body 14); but does not explicitly disclose the following which is taught by OPPERMANN (fig. 6 provided above): 
	a one petal (one of petals 72-78) is configured to cover a first outlet aperture ([0035] FIG. 6 illustrates a four-petal reed, indicated generally at 70, having four petals 72, 74, 76 and 78 … the petals 72, 74, 76 and 78 are sized to fully cover and seal with the periphery of each of the reed cage ports 24a-d and 26a-d, respectively); and 
	a second outlet aperture is covered by another petal of the one or more petals ([0035] FIG. 6 illustrates a four-petal reed, indicated generally at 70, having four petals 72, 74, 76 and 78 … the petals 72, 74, 76 and 78 are sized to fully cover and seal with the periphery of each of the reed cage ports 24a-d and 26a-d, respectively).
Use of a single reed petal to cover either a single port (see e.g. fig. 4 of OPPERMANN which is prior art) or a single petal to cover more than one port (see e.g. fig. 5 of OPPERMANN) is well known in the art. It would be obvious to one of ordinary skill in the art to use the teachings of OPPERMANN to satisfy the requirement for a one petal is configured to cover a first outlet aperture or a second outlet aperture is covered by another petal of the one or more petals as claimed for the purpose of providing desired reed valve performance ([0037] During operation of an internal combustion engine employing an eight-port reed valve (four upper and four lower ports) having a pair of reeds 70 mounted on the reed cage to overlie the reed ports will result in the outer petals lifting or flexing from their sealed positions with the corresponding reed cage ports at a lower pressure than the intermediate petals 74 and 76, thereby providing a two-stage reed wherein the middle petals 74 and 76 lift or flex from their respective reed cage at a predetermined higher engine r.p.m. than required to lift the outer petals 72 and 78 from their closed port positions). An invention created through a substitution of one known element for another to obtain predictable results is obvious.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over OPPERMANN in view of FITZ. 

As to claim 34, OPPERMANN discloses a reed valve (entire document) comprising: 
a valve body (12) including a first and a second face (each generally indicated by 18) having (each face generally indicated by 18 defines four ports 24a-d as in fig. 3) a first outlet (24b) and a second outlet (24a), respectively; 
a first and a second seal about a portion of the valve body and disposed at least partially about the first and the second outlet, respectively ([0032]  a resilient valve seat (not shown) may be provided on the upper and lower coplanar surfaces of the reed cage that define the periphery of each port 24a-d and 26a-d of the four-port reed cage of FIG. 1, as is known); 
a plurality of petals (figs. 6 and 7 disclose two embodiments of reeds 70) including at least a first petal (74 in fig. 6, 92 in fig. 7) and a second petal (72 in figs. 6 and 7), the first petal being configured to cover the first outlet and the second petal being configured to cover the second outlet, the first and the second outlets are each covered by only one petal, the first and the second petals being configured to move between a closed position and an open position (note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function recited is provided by the structure of OPPERMANN and [0034]), 
wherein: in the closed position the first and the second petals are configured to contact the first and the second seals, respectively, to substantially prevent flow through the first and the second outlets; and in the open position the first and the second petals are configured to permit flow through the first and the second outlets, respectively (note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference).
OPPERMANN does not explicitly disclose the following which is taught by FITZ: the seal is overmolded (col, 3, ln. 15).
It would be obvious to one of ordinary skill in the art to use the teachings of the reed valve of FITZ to modify the reed valve of FLAIG to satisfy the claim requirement for said one or more seals being overmolded about a portion of the valve body as doing so provides a firm connection between the reed valve and the seal (col. 6, lns. 41-50). An invention created through use of known technique to improve similar devices in the same way is obvious.

As to claim 35, OPPERMANN discloses wherein the first face includes a third outlet (24c), and wherein the first petal (92) is configured to cover both the first outlet (24b) and the third outlet (24c; [0040] When a pair of the reeds 90 are mounted on the reed cage or block 12, the outer petals 72 and 78 will lift from their cage port closing positions at pressures within the reed cage less than the pressure required to open or lift the middle petals 92 that cover reed cage ports 24c,d and 26c,d).  

As to claim 36, OPPERMANN wherein the plurality of petals includes a third petal (78 in fig. 7) and the first face includes a third outlet (24d) configured to be covered by only the third petal.


Allowable Subject Matter
Claims 29-30 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



   




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
5/16/2022